 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,            No. ED CR-18-00250-CJC

11            Plaintiff,                  ORDER (1) REGARDING SEVERANCE; (2)
                                          CONTINUING TRIAL DATE AND FINDINGS
12                 v.                     REGARDING EXCLUDABLE TIME PERIODS
                                          PURSUANT TO SPEEDY TRIAL ACT FOR
13   AURELIO PATINO,                      DEFENDANTS PATINO, RUIZ, AND
       aka “Augie,”                       VILLEGAS; AND (3) ADVANCING TRIAL
14   ADILSON REYES,                       DATE FOR DEFENDANT REYES
       aka “Shanky,”
15   CHRISTOPHER RUIZ,
       aka “Sneaky,” and
16   JOSE VILLEGAS,
       aka “Torch,”
17
              Defendants.
18

19        The Court has read and considered the Stipulation Regarding (1)
20   Severance; (2) Request for Continuance of Trial Date and Findings of
21   Excludable Time Periods Pursuant to Speedy Trial Act for Defendants
22   Patino, Ruiz, and Villegas; and (3) Request for Advancement of Trial
23   Date for Defendant Reyes (“the Stipulation”), filed by the parties in
24   this matter on February 18, 2020.
25        For the reasons stated in the Stipulation, it is ordered that
26   the trial of defendant ADILSON REYES is hereby severed from that of
27   the remaining defendants in this case.    The trial date for defendant
28   REYES is advanced to August 4, 2020, at 8:30 a.m., and the pretrial
 1   conference for defendant REYES is advanced to July 20, 2020, at 9:00

 2   a.m.

 3          The Court hereby finds that the Stipulation, which this Court

 4   incorporates by reference into this Order, demonstrates: facts that

 5   support a continuance of the trial date for defendants AURELIO

 6   PATINO, CHRISTOPHER RUIZ, and JOSE VILLEGAS in this matter, and

 7   provides good cause for a finding of excludable time pursuant to the

 8   Speedy Trial Act, 18 U.S.C. § 3161.

 9          The Court further finds that:       (i) the ends of justice served by

10   the continuance outweigh the best interest of the public and

11   defendants in a speedy trial; (ii) failure to grant the continuance

12   would be likely to make a continuation of the proceeding impossible,

13   or result in a miscarriage of justice; and (iii) failure to grant the

14   continuance would unreasonably deny defendants continuity of counsel

15   and would deny defense counsel the reasonable time necessary for

16   effective preparation, taking into account the exercise of due

17   diligence.

18          THEREFORE, FOR GOOD CAUSE SHOWN:

19          1.    The trial in this matter, for defendants PATINO, RUIZ, and

20   VILLEGAS, is continued from September 1, 2020, to January 26, 2021,

21   at 8:30 a.m.    The pretrial conference for defendants PATINO, RUIZ,

22   and VILLEGAS is continued to January 11, 2021, at 9:00 a.m.

23          2.    For defendants PATINO, RUIZ, and VILLEGAS, the time period

24   of September 1, 2020, to January 26, 2021, inclusive, is excluded in

25   computing the time within which the trial must commence, pursuant to

26   18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (B)(iv).

27          3.    Nothing in this Order shall preclude a finding that other

28   provisions of the Speedy Trial Act dictate that additional time

                                            2
 1   periods are excluded from the period within which trial must

 2   commence.   Moreover, the same provisions and/or other provisions of

 3   the Speedy Trial Act may in the future authorize the exclusion of

 4   additional time periods from the period within which trial must

 5   commence.

 6        IT IS SO ORDERED.

 7
      February 20, 2020
 8
      DATE                                  HONORABLE CORMAC J. CARNEY
 9                                          UNITED STATES DISTRICT JUDGE
10

11

12   Presented by:
13       /s/
     GREGORY S. SCALLY
14   Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
